      Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 1 of 13



Randy J. Cox
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
Facsimile: (406) 549-6804
rcox@boonekarlberg.com

Jonathan W. Rauchway (Admitted Pro Hac Vice)
Adam S. Cohen (Admitted Pro Hac Vice)
DAVIS GRAHAM & STUBBS LLP
1550 17th Street, Suite 500
Denver, CO 80202
Telephone: (303) 892-9400
Facsimile: (303) 893-1379
Jon.Rauchway@dgslaw.com
Adam.Cohen@dgslaw.com

Attorneys for Defendant
Atlantic Richfield Company

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


COLUMBIA FALLS
ALUMINUM COMPANY, LLC                  Case No. CV 18-131-M-DWM

                          Plaintiff,

            - against -                DEFENDANT ATLANTIC
                                       RICHFIELD COMPANY’S REPLY
ATLANTIC RICHFIELD COMPANY             IN SUPPORT OF MOTION TO
                                       COMPEL
                          Defendant.
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 2 of 13



      Defendant Atlantic Richfield Company (“Atlantic Richfield”) files this

Reply in support of its Motion to Compel (“Motion”) responses to its first set of

discovery requests to Plaintiff Columbia Falls Aluminum Company, LLC

(“CFAC”). In its Brief in Opposition to the Motion (“Opposition”), CFAC argues

that, rather than timely providing Atlantic Richfield the discovery to which is

entitled, CFAC instead may take up to eight months after service of Atlantic

Richfield’s initial discovery request to produce its responsive documents, after

which it will consider whether to answer the interrogatories in that discovery

request. CFAC’s preferred approach to discovery does not comply with the

Federal Rules of Civil Procedure.

                                    ARGUMENT

 I.   Atlantic Richfield Conferred in Good Faith.

      CFAC cannot avoid its discovery obligations by complaining that Atlantic

Richfield inadequately conferred. In all of CFAC’s cases where the conferral

requirement was not met (Opp. at 1-2, 6-7), the parties either had no live conferral

(either by telephone or in person) or did not confer at all about the particular

disputes at issue. The parties engaged in substantive conferral here. Atlantic

Richfield initially sent a five-page letter to CFAC detailing the deficiencies of its

discovery responses, to which CFAC responded in writing. The parties then

conferred by telephone for over an hour. During that telephone call, CFAC’s



                                          -2-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 3 of 13



counsel made no commitment as to when it would produce documents beyond that

it could complete its production by December 31, 2019. CFAC also insisted that it

need not respond to Atlantic Richfield’s interrogatories until after its documents

were produced (i.e., until January 2020). In light of CFAC’s refusal to commit to

providing the information Atlantic Richfield seeks in discovery in a timely manner,

Atlantic Richfield sought this Court’s intervention.

      Atlantic Richfield’s Motion also accurately stated CFAC’s positions. As to

the interrogatories, Atlantic Richfield represented that CFAC only agreed to amend

one interrogatory response (an amendment it has not yet made). Mot. at 3. CFAC

still maintains that “the question of interrogatories should be revisited upon the

completion of fact discovery.” Opp. at 5. Contrary to the Rules, CFAC apparently

does not view interrogatories as a tool to be used during fact discovery. As to

documents, while CFAC now characterizes its December 31, 2019 production

deadline as an “initial counteroffer,” or “suggestion,” it offers no earlier date by

which it will actually complete production of its documents. See Opp. at 3, 4.

II.   CFAC Must Respond to Atlantic Richfield’s Interrogatories.

          A. CFAC Cannot Rely on Rule 33(d) Without Also Producing and
             Specifying Responsive Documents.

      CFAC argues that Atlantic Richfield, as the requesting party, has a burden to

show that CFAC’s use of Rule 33(d) is “somehow inadequate, whether because the

information [Atlantic Richfield seeks] is not fully contained in the documents or

                                          -3-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 4 of 13



because it is too difficult to extract.” Opp. at 14 n.4 (quoting Moore’s Federal

Practice). But Atlantic Richfield cannot tell whether the information it seeks is

actually contained in CFAC’s documents because CFAC has not produced them.1

Thus the Court should give no credence to CFAC’s repeated assurances that these

documents will be sufficient.

      CFAC provides no authority for the novel idea that it can rely on Rule 33(d)

without providing any of the documents that purportedly will contain its responsive

answers. In TetraVue, Inc. v. St. Paul Fire & Marine Ins. Co., No. 14CV2021-W

(BLM), 2017 WL 1008788, at *9 (S.D. Cal. Mar. 15, 2017) (cited in Opp. at 21

n.6), the only authority CFAC cites for this point, the responding party had already



1
  Prior to July 29, 2019 (the day before this Reply brief was due), CFAC had not
designated any of the documents it produced as containing information responsive
to Atlantic Richfield’s interrogatories under Rule 33(d). On July 29, 2019, CFAC
counsel transmitted a letter describing a “fourth production” of an unspecified
number of documents (comprising 2,923 pages), which Atlantic Richfield counsel
would receive the following day (the day this Reply brief was due). The letter
states the documents were “identified consistent with, inter alia, Document
Requests 11, 21, 29, and 31….” CFAC’s latest correspondence does not cure the
deficiencies in its discovery responses. First, the vague reference to “inter alia”
four document requests provides no help in identifying which of the newly
produced documents are responsive to a particular document request or
interrogatory. Second, the reference only pertains to this most recent limited
production, and not to the 12,211 documents that CFAC produced earlier. Third,
of the four document requests identified in CFAC’s letter, only one of them
(No. 21) was cross-referenced in CFAC’s Interrogatory responses as a source of
responsive information. Fourth, CFAC’s letter does not identify which of the
documents in its fourth production correspond to that one cross-referenced
document request.

                                         -4-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 5 of 13



provided documents and “specific references” to those documents pursuant to Rule

33(d). When the court compelled production of more documents, it also ordered

the responding party to supplement its interrogatory responses with these new

documents as needed. Id. Neither TetraVue—nor any other authority—supports

the proposition that a responding party may invoke Rule 33(d) when it has not

produced a single referenced document.

      Even if CFAC’s use of Rule 33(d) were appropriate despite its failure to

produce, CFAC must still be ordered to amend its responses to specify which

particular documents contain the responsive information. Appropriate Rule 33(d)

responses “may not simply refer generically to past or future production of

documents.” Milton H. Greene Archives, Inc. v. CMG Worldwide, Inc., No. CV

05-2200 MMM (MCX), 2008 WL 11334030, at *7 (C.D. Cal. Mar. 17, 2008)

(quotation omitted). Instead, they “must identify . . . specifically which documents

contain the answer.” Id. (emphasis in original). In its Opposition, CFAC fails to

justify its vague reference in its interrogatory responses to documents produced,

“for example,” in response to particular RFPs. See SEC v. Elfindepan, 206 F.R.D.

574, 576 (M.D.N.C. 2002) (“Document dumps or vague references to documents




                                         -5-
          Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 6 of 13



do not suffice.”) (cited in Opp. at 17). These vague responses do not satisfy Rule

33(d).2

            B. CFAC Must Answer Interrogatories Before the End of Discovery.

      As CFAC’s own cases show, Atlantic Richfield is permitted to inquire into

the facts underlying the allegations in CFAC’s Complaint, and it need not wait

until the close of fact discovery to do so. “A party may be required factually to

particularize allegations made in [its] pleadings.” Jones v. Goldstein, 41 F.R.D.

271, 273 (D. Md. 1966) (cited in Opp. at 18). Atlantic Richfield’s interrogatories

are precisely the sort of factual inquiries that can and should be answered early.

See, e.g., In re Allergan, Inc. Sec. Litig., No. 14CV02004DOCKES, 2016 WL

10719393, at *3 (C.D. Cal. Sept. 23, 2016) (cited in Opp. at 20 n.5)

(“[S]traightforward ‘factual’ contention interrogatories” should be answered earlier

than inquiries into a party’s “theory of the case.”).3

      Nor do Atlantic Richfield’s interrogatories “systemically track” CFAC’s

Complaint, as CFAC asserts (Opp. at 22), or request all facts and law supporting



2
  The same is true for CFAC’s July 29, 2019 letter, which states that the documents
in CFAC’s fourth production were “identified consistent with, inter alia,
Document Requests No. 11, 21, 29, and 31,” as discussed in footnote 1, supra.
3
  Atlantic Richfield’s interrogatories are not “contention” interrogatories as CFAC
claims. If they were, however (as explained in the Motion) Rule 33(d) would be
particularly inappropriate. See Elfindepan, 206 F.R.D. at 576 (“[D]ocuments
themselves rarely, if ever, reveal contentions of fact or law. A party reveals
contentions.”).

                                          -6-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 7 of 13



each allegation such that they “effectively ask [CFAC] to repeat its allegations.”

See Opp. at 19-20 n.5. To the extent the interrogatories reference particular

allegations in the Complaint at all, they inquire as to basic underlying facts that

CFAC must possess to have filed its Complaint in good faith. For instance,

Interrogatory No. 7 asks CFAC to “[d]escribe all ‘response costs’ that [CFAC]

allege[s] in paragraphs 74 and 119 of the Complaint,” it incurred at the Site.

CFAC seeks contribution from Atlantic Richfield for its response costs to date, and

therefore CFAC should be readily able to answer an interrogatory asking for a

description of those costs.

III.   CFAC Must be Ordered to Produce Documents Before December 2019.

       Atlantic Richfield served Requests for Production on CFAC in May 2019.

CFAC does not argue in its Opposition that it need not respond because these

requests are overbroad, disproportionate to the needs of this case, or otherwise seek

irrelevant information. Instead, CFAC says it will produce responsive documents,

but contends it is entitled to decide when it will do so. Contrary to CFAC’s

approach, when responding to document requests, “[i]t is improper to state that

production will be made at some unspecified time in the future; such a response is

treated as a failure to respond.” 7 Moore's Federal Practice - Civil § 34.13[2][a]

(2019). CFAC gives itself until December 31, 2019 to produce documents, a full

eight months after receiving Atlantic Richfield’s requests. CFAC cannot be


                                          -7-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 8 of 13



permitted to game discovery in this way, such that Atlantic Richfield could be

denied responsive documents until a mere five weeks before its expert witness

disclosures are due, and four months before the end of a thirteen-month discovery

period. Instead, CFAC must produce its documents within a reasonable time under

the Court’s discovery schedule, no later than August 31, 2019.4

      None of CFAC’s purported justifications for its delay are persuasive. CFAC

elected to bring this suit a year ago in July 2018. Apparently, it either has done

nothing more to marshal the documents to support its claims or it seeks to preserve

its ability to withhold such documents until the last minute. CFAC’s complaint

that producing these documents will require it to spend money scanning,

processing, and reviewing them is no excuse—bringing a lawsuit costs money, and

the amounts CFAC complains of ($30,000, Opp. at 9), pale in comparison to the

liability CFAC seeks to assign Atlantic Richfield in this case. And it is not an

excuse that CFAC thought the case might be dismissed, might settle, or that

discovery would proceed on a slower schedule than the one the Court entered. See

Opp. at 11. Nor can CFAC avoid its obligation to respond to discovery because it


4
  CFAC makes much of its recent production of “12,211 documents to Arco,” Opp.
at 4, all of which it produced after it was informed Atlantic Richfield would file
this Motion. CFAC produced these same documents to EPA in 2014, presumably
after performing a privilege review. CFAC should have been ready to produce
these documents when it filed this lawsuit. Regardless, the parties agree that
CFAC must produce many more documents than those it gave to EPA back in
2014. See Opp. at 9.

                                         -8-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 9 of 13



has no current employees with firsthand knowledge. See, e.g., Bus. Payment Sys.,

LLC v. Nat’l Processing Co., No. 3:10-CV-669-CRS, 2015 WL 13548456, at *2

(W.D. Ky. Mar. 17, 2015) (Plaintiff who “ceased doing business more than five

years ago and ha[d] no current employees,” was not relieved of obligation to

produce documents and respond to interrogatories). Although CFAC “is no longer

doing business, [] its officers have moved on,” and its documents may be “stored at

widely scattered locations,” it nonetheless “elected to pursue relief against

[Atlantic Richfield], and as such, [it is] obligated to honor [its] discovery

obligations,” or withdraw its case. See id. at *4. CFAC’s lack of preparation and

diligence should not prejudice Atlantic Richfield. If CFAC is not prepared to

prosecute its claims, it can voluntarily dismiss them. Otherwise, it must comply

with the Federal Rules of Civil Procedure and the Court’s discovery schedule.

IV.   CFAC Must Produce its Tax Returns.

      CFAC admits the relevance of its tax returns, arguing only that Atlantic

Richfield should not receive them because it has not shown a “compelling need.”

Opp. at 13. “Tax returns are generally discoverable where necessary in private

civil litigation.” Kelley v. Billings Clinic, No. CV 12-74-BLG-RFC-CSO, 2013

WL 1414442, at *6 (D. Mont. Apr. 8, 2013). Where the party seeking tax returns

shows their relevance, “the burden shifts to the party opposing production to show

that other sources exist from which the information is readily obtainable.” Id. at *7.


                                          -9-
       Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 10 of 13



      Here, CFAC argues that Atlantic Richfield may obtain the same data from

other information CFAC will provide in discovery. Opp. at 13. Of course, CFAC

has not yet provided that information, thus failing to meet its burden of showing it

is “readily obtainable.” See Kelley, 2013 WL 1414442, at *6. Moreover, it is not

clear that whatever CFAC may eventually produce in response to the discovery

requests listed in the Opposition (at 13)5 will be sufficient. While the documents

produced in response to these requests might (in theory) reveal some of the same

information that would be reported on a tax return, CFAC’s tax returns will also

include a full statement of its profits and expenses that will be broader than these

discrete categories. This information will show the economic benefits CFAC has

received from its operation of the Site, one of several factors relevant for equitable

allocation in a CERCLA contribution case. As a result, CFAC must produce its

tax returns.

                                  CONCLUSION

      The Court should order CFAC to properly respond to Atlantic Richfield’s

Interrogatories and to timely produce all documents responsive to its Requests for

Production, including the requested tax returns, no later than August 31, 2019.



5
  Interrogatory No. 6 asks about CFAC’s efforts to sell the Site, RFP No. 17 asks
for appraisals or assessment of the Site’s property value, RFP No. 27 asks for
financial records related to the expenses of remedial efforts, and RFP No. 31 asks
for documentation of investigation activities and remedial actions at the Site.

                                         -10-
      Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 11 of 13



Dated: July 30, 2019              /s/ Jonathan W. Rauchway
                                  Jonathan W. Rauchway
                                  DAVIS GRAHAM & STUBBS LLP
                                  Attorney for Defendant
                                  Atlantic Richfield Company




                                   -11-
         Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 12 of 13



                        CERTIFICATE OF COMPLIANCE

         I hereby certify that this brief complies with all requirements of D. Mont.

L.R. 7.1(d)(2), including all formatting requirements set forth in those rules.

Specifically, the undersigned certifies that:

         This brief complies with D. Mont. L.R. 7.1(d)(2)(C) because it is under

4,000 words, and thus does not contain a table of contents and a table of

authorities. There are no exhibits to the reply, so it does not contain an exhibit

index.

                                                       /s/ Jonathan W. Rauchway
      Case 9:18-cv-00131-DWM Document 54 Filed 07/30/19 Page 13 of 13



                         CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of July, 2019, a true and correct copy of
the foregoing DEFENDANT ATLANTIC RICHFIELD COMPANY’S REPLY
IN SUPPORT OF MOTION TO COMPEL was served via ECF to the following
parties:

      W. John Tietz
      BROWNING, KALECZYC, BERRY & HOVEN, P.C.
      800 N. Last Chance Gulch, Suite 101
      P. O. Box 1697
      Helena, MT 59624

      Eliot Lauer
      Sylvi Sareva
      CURTIS, MALLET-PREVOST, COLD & MORSLE LLP
      101 Park Avenue
      New York, New York 10178

                                                    s/ Jonathan W. Rauchway
